April 6, 2011 VIA EDGAR and FAX U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Attention Mr. Jim B. Rosenberg Re: Pernix Therapeutics Holdings, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 24, 2010 Form 10-Q for the Period Ended June 30, 2010 Filed August 16, 2010 File No. 001-14494 Dear Mr. Rosenberg: As per our telephone conversation with Tabita Akins, on Wednesday, April 6, 2011, we hereby confirm our request for and your grant of a five business day extension to provide our response to the Staff’s March 24, 2011 comment letter. We anticipate completing and submitting our response on or before April 14, 2011.We understand that an extension of more than ten business days from the due date of the original response is not permitted. Thank you for your courtesy and consideration. If you have any questions or comments, please call me at your convenience. Sincerely, /s/ Tracy S. Clifford Tracy S. Clifford Chief Financial Officer, Treasurer and Secretary
